Case 1:18-cv-00124-HYJ-RSK ECF No. 212-1, PageID.2264 Filed 05/21/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


         DANIEL WILLIAM RUDD,                         HON. HALA Y. JARBOU
         U.S. District Judge
         Plaintiff,
         v                                            Case No. 1:18-cv-124

         THE CITY OF NORTON SHORES; et. al
         Defendants.
         ___________________________________________________________

  DEFENDANT MELISSA MEYERS‘ EXHIBITS ATTACHED TO DEFENDANT‘S ANSWER TO
                  PLAINTIFF’S FIRST AMENDED COMPLAINT


    A.     July 22, 2013 Petition for a Personal Protection Order, Muskegon County
           Circuit Court, Case No 13-257503-PH (Meyers v. Rudd)

    B.     July 22, 2013 Ex-Parte Personal Protection Order, Muskegon County Circuit
           Court, Case No 13-257503-PH (Meyers v. Rudd)

    C.     December 17, 2013 Order Regarding Motion to Terminate Personal Protection
           Order-Muskegon County Circuit Court, Case No. 13-257503-PH (Meyers v
           Rudd)

    D.     July 30, 2015 Appearance of Bolhouse, Baar, & Hofstee as attorneys for
           Petitioner (Plaintiff) (Meyers v. Rudd) and Proof of Service

    E.     July 31, 2015 Petitioner’s Motion for Nunc Pro Tunc Order to Bring Personal
           Protection Order into Compliance Pursuant to MCR 3.706 filed in Muskegon
           County Circuit Court, Case No. 13-257503-PH by Attorney McLean on behalf of
           Melissa Meyers, Petitioner (Meyers v Rudd)

    F.     August 5, 2015, Respondent’s Response and Objection to Petitioner’s Motion
           for Nunc Pro Tunc Order to Bring Personal Protection Order into Compliance
           with MCR 3.706 filed in Muskegon County Circuit Court, Case No. 13-257503-
           PH by Attorney Brianna Scott on behalf of Daniel Rudd, Respondent (Meyers v
           Rudd)

    G.     August 12, 2015 Petitioner’s Response to Respondent’s Objection to Nunc Pro
           Tunc Order filed in Muskegon County Circuit Court, Case No. 13-257503-PH by
           Attorney McLean on behalf of Melissa Meyers, Petitioner (Meyers v Rudd)



                                            1
Case 1:18-cv-00124-HYJ-RSK ECF No. 212-1, PageID.2265 Filed 05/21/21 Page 2 of 2



    H.    October 20, 2015 Respondent’s Motion for Judgment Declaring the Expiration
          of Petitioner’s 2013 Personal Protection Order and Brief in Support filed in
          Muskegon County Circuit Court, Case No. 13-257503-PH by Daniel Rudd,
          Respondent in pro per.

    I.    November 3, 2015 Petitioner’s Response to Respondent’s Motion for Judgment
          Declaring the Expiration of Petitioner’s 2013 Personal Protection Order filed in
          Muskegon County Circuit Court, Case No. 13-257503-PH by Attorney McLean
          on behalf of Melissa Meyers, Petitioner (Meyers v Rudd)

    J.    November 2, 2015, Petitioner’s Motion to Show Cause filed in Muskegon
          County Circuit Court, Case No. 13-257503-PH by Attorney McLean on behalf of
          Melissa Meyers, Petitioner (Meyers v Rudd)

    K.    November 3, 2015 Petitioner’s Amended Motion to Show Cause filed in
          Muskegon County Circuit Court, Case No. 13-257503-PH by Attorney McLean
          on behalf of Melissa Meyers, Petitioner (Meyers v Rudd)

    L.    November 3, 2015 Brief in Support of Motion to Show Cause and Petitioner’s
          Response to Respondent’s Motion for Judgment Declaring the Expiration of
          Petitioner’s PPO, filed in Muskegon County Circuit Court, Case No. 13-257503-
          PH by Attorney McLean on behalf of Melissa Meyers, Petitioner (Meyers v
          Rudd)

    M.    November 4, 2015 Order to Appear and Show Cause signed by Judge Gregory
          Pittman, Muskegon County Circuit Court, Case No. 13-257503-PH (Meyers v
          Rudd)

    N.    Subpoena to Jon Gale-Chief of Police of Norton Shores Police Department;
          Muskegon County Circuit Court, Case No. 13-257503-PH

    O.    Subpoena to Lt. Chris McIntire-State Police of Michigan; Muskegon County
          Circuit Court, Case No. 13-257503-PH

    P.    Plaintiff’s Unofficial Transcript, secretly recorded by Plaintiff of a settlement
          discussion between Joel Baar and Michelle McLean (as attorneys for Melissa
          Meyers in the personal protection matter) and Plaintiff Daniel Rudd.

    Q.    December 15, 2015 Order Dismissing PPO; Muskegon County Circuit Court,
          Case No. 13-257503-PH

    R.    Copy of order removing PPO from LEIN, Muskegon County Circuit Court, Case
          No. 13-257503-PH

    S.    Copy of letter sent from Plaintiff to Bolhouse, Baar, & Hofstee PC on October
          20, 2015 titled “Request for Retraction of Defamatory Statements.”


                                             2
